Per Curiam.
This case is here upon the evidence, which presents these facts: The railroad runs through Logan’s farm. It was fenced; but the railroad company, wishing to build a small bridge, removed the fence for a few rods, each way, from the locality of - the bridge; thus leaving a couple of gaps in the fence that separated Logan’s pasture-field from the road. After Logan discovered the gaps, he hauled rails to them, and asked the railroad employees to stop the gaps with them, in the intervals when they were absent from the bridge, and they promised to do so; but, instead thereof, on Saturday night, they left the gaps open, and, through one of them, Logan’s hogs passed upon the railroad track, and were killed by the cars. The hogs were killed where the road was unfenced, and where the railroad company was inexcusable for leaving it so during the night on which the hogs were killed.
Affirmed, with one per cent, damages and costs.